Citation Nr: 0931035	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970, and from January 1971 to January 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, in which service connection for PTSD was 
granted and evaluated as 50 percent disabling, effective in 
July 2004.

In November 2006, the Veteran claimed entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to his service-connected PTSD 
(TDIU).  The Veteran's representative rearticulated this 
claim in her July 2009 informal hearing presentation to the 
Board.  In his October 2006 VA examination, the Veteran 
reported that he fell from a ladder, injuring his right 
wrist, because he feared that the spirits of the enemy 
soldiers he killed in Vietnam were coming to get him.  

Claims for entitlement to TDIU and for a right wrist 
disability as secondary to the service-connected PTSD, are 
referred to the RO for appropriate action.


FINDING OF FACT

The service-connected PTSD is productive of no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, and no 
greater, for PTSD have been met.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 4.16, 4.104, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to 
provided, if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For claims for higher initial evaluations, VA must, at a 
minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on a claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and the their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

However, the present case involves "downstream" issues, as 
the initial claim for service connection was granted in the 
October 2006 rating decision appealed, and the current appeal 
arises from the Veteran's disagreement with the evaluation 
originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus as the 
Veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 133-34 (Fed. Cir. 2006).

VA has obtained service medical records in the adjudication 
of the original claim for service connection, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which he declined to do.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for PTSD was granted in an October 2006 
rating decision. A 50 percent evaluation was assigned 
effective in July 2004. The Veteran appealed the evaluation 
assigned.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411. Under this criteria, a 50 percent evaluation is 
warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

VA treatment records show the Veteran has been treated for 
symptoms including difficulty sleeping and insomnia with 
nightmares, anger, suicidal ideation, hallucinations, 
depression and feelings of hopelessness and helplessness, 
exaggerated startle response, and irritability with 
occasional homicidal ideation throughout the time period 
under appeal.  He has been observed to manifest depression 
with chronic suicidal ideation, sleep disturbance and 
dissociation, and has been described to have an essentially 
isolated existence.

These records show that hospitalization was recommended 
several times for the severity of the Veteran's suicidal 
ideations, but it was not until May 2006 that the Veteran 
consented to hospitalization.  He was hospitalized for about 
a week.  His GAF at admission in May 2006 was measured at 30.  
At discharge, in June 2006, it was measured at 43.

Other GAF scores throughout were reported at 55 in December 
2004, 31 to 35 from February 2005 to May 2006, 47 through 49 
from August 2006 to November 2006, and 40 in April 2009.

These findings, when coupled with the manifestations noted in 
VA examination reports and treatment records, support a 70 
percent evaluation.

A higher, 100 percent evaluation, is not warranted.  The 
Veteran has been found to exhibit chronic, severe suicidal 
ideation, occasional homicidal ideation, and has reported 
hallucinations in that he sees the shadows of the people he 
has killed and he fears they are coming after him.  However, 
VA examinations conducted in December 2004 and October 2006, 
and VA treatment records show that the Veteran has not been 
found to be a threat to himself or others, nor that his 
condition has been deemed to warrant involuntary 
hospitalization.  Moreover, there is no evidence of impaired 
thought processes or communication, grossly inappropriate 
behavior, disorientation to time or place, or memory loss for 
the names of close relatives, his occupation, or his name.  
The Veteran was observed during VA examinations to present as 
casually dressed and neatly groomed, tearful and with 
restricted affect but absent any symptoms of psychosis.  The 
examination reports and VA treatment records reflect that the 
Veteran has consistently presented as alert and oriented and, 
despite reports of occasional lack of care about his 
appearance, has not shown any evidence of inability to 
perform acts of daily living, to include maintaining his 
personal hygiene.

Thus, the evidence supports an initial evaluation of 70 
percent.  However, the preponderance of the evidence is 
against the assignment of an evaluation greater than 70 
percent for PTSD; there is no benefit of doubt to be 
resolved; and the assignment of an evaluation greater than 70 
percent for the service-connected PTSD is not warranted.

The Veteran genuinely believes that his PTSD is worse than 
initially evaluated and has testified as to his symptoms. The 
Board has, by this decision, recognized that his disability 
is more severe and has granted a higher initial evaluation. 
As a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter so 
complex as the extent of his PTSD as it relates to the 
schedular criteria and his views are of little probative 
value. And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
findings provided by the numerous medical professionals who 
have discussed his symptoms, complaints, and manifestations. 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations.






ORDER

An initial evaluation of 70 percent, and no greater, is 
granted for PTSD from the date of service-connection, July 
29, 2004.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


